Citation Nr: 0637097	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-30 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition involving onychomycosis.

2.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) prior to 
September 3, 2004. 

3.  Entitlement to a disability rating in excess of 50 
percent for PTSD since September 3, 2004. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
submitted in November 2003, as well as in a VA Form 646 dated 
in March 2004, the veteran requested that he be scheduled for 
hearing before a Veterans Law Judge sitting at a local VA 
Regional Office.  However, it does not appear that a hearing 
has been scheduled or that the veteran has withdrawn his 
hearing request.   

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the Montgomery, Alabama, RO, in the order 
that the request was received (November 
2003).  Once the veteran has been 
afforded the requested hearing, or in the 
event that he withdraws his hearing 
request or fails to appear, the case 
should be returned to the Board for 
appellate consideration.

The veteran is reminded that he has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless he is so 
notified by the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


